Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The receipt of the amended list of claims and Applicant’s remarks submitted 01/15/2021 is acknowledged. 
	Status of Claims:
	Claims 1-2 and 4-5 are under current examination
	Claim 3 was canceled in the current response
Status of Office Action: Non-Final
	Rejections and/or objections that are not reiterated in the current Office Action are hereby withdrawn.
___________________________________________________________________________
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pendharkar in view of Hubbell et al, US 20150017225 (hereinafter Hubbell).
Pendharkar teaches a wound dressing comprising a protein precipitate and method of making the device. Regarding instant claims 1, 2 and 4, the reference teaches wound dressing made of a substrate comprising oxidized regenerated cellulose and the precipitate is fibrinogen (claim 9) wherein a solution comprising the fibrin or fibrinogen is contacted with the substrate (claims 5 and 6). The reference teaches that typically, precipitation of the protein is substantially simultaneous with contact and so contact time may be minimal (col. 5, lines 41-43). As per instant claim 5, the reference teaches that the solution contain from about 1 to about 100 milligram of fibrinogen and thrombin mixed with fibrin (claim 4 and examples 3, 4 and 7). Further, the thrombin is added in an amount of 1000 U/ml (Example 4). In addition, the reference teaches that in both cases of a solution and a gel carrier, a hemostatic fibrin(ogen) pad containing precipitated fibrin(ogen) was formed by exposure of fibrin(ogen) to the carboxylic moieties of the fabric. The fibrin(ogen) pad thus formed had hemostatic properties that were as good as or better in promoting hemostasis in vivo than either a pad prepared from a fabric that did not contain acidic moieties and that was exposed to native fibrin(ogen), or a pad prepared from a CORC fabric that was not exposed to fibrinogen (col. 5, lines 20-30). Therefore, it would have been obvious to a person having ordinary skill in the art to contact the wound with the fibrin(ogen) containing side of the wound 
The reference did not teach applying the fibrin solution immediately (in the wet condition) to the tissue.
Hubbell teaches hemostatic pad assembly kit. The reference teaches hemostatic agents such as fibrinogen solution (claim 16) delivered in oxidized cellulose pad or knitted oxidized regenerated cellulose (ORC) backing [0073 and claim 10]. The hemostatic pad is applied to a wound substantially immediately after assembly, with time between the step of adhering at least a portion of hemostatic powder 20 to wound facing side 32 of scaffold 30 and application to the wound ranging from a few seconds, such as 2-3 seconds, to under 5 minutes, more preferably from about 5 seconds to about 2 minutes, most preferably from 10 seconds to 1 minute, such as 10 seconds, 30 seconds, or 60 seconds [0036]. 
It would have been obvious to a person having ordinary skill in the art to follow the guidance provided by Hubbell regarding using fibrinogen solution to the wound to the wound dressing disclosed by Pendharkar containing fibrinogen and oxidized cellulose or oxidized regenerated cellulose backing to ensure achieving hemostasis in the least period of time and also to exclude the step of drying and/or lyophilizing of the dressing to improve the cost-effectiveness of the compositions used in the method. 
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. Applicant argues that:

The arguments are persuasive and the rejection under 35 U.S.C. §102 is withdrawn. However, the rejection under 35 U.S.C. §103 is maintained and the arguments render moot in light of relying upon Hubell teaching applying the fibrinogen to the wound or the bleeding site in a period between 2-3 seconds, to under 5 minutes, more preferably from about 5 seconds to about 2 minutes, most preferably from 10 seconds to 1 minute, such as 10 seconds, 30 seconds, or 60 seconds [0036]. 
Applicant argues that the specification as filed suggests that plasma protein denaturation can be avoided by applying a biological glue comprising plasma proteins directly to bleeding tissue and then positioning an oxidized cellulose wound dressing on top of the tissue (i.e. the Reference Method used in Example 1 of the Application as filed). However, such a wound dressing may be less effective at reducing bleeding as the glue may be washed away or diluted by the blood flow (see the Specification as filed, paragraph 57). The claimed process provides an approach in which a liquid 
The arguments are not persuasive because using the fibrinogen on the wound and/or a bleeding site in few seconds is currently disclosed by Hubbell, as per the specification disclosure, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). The current claims do not recite any glue to consider in the claimed process. 
Applicant argues that Pendharkar delivers the plasma proteins to the OC substrate in a carrier. The plasma proteins precipitate out of the carrier solution upon contact with the OC substrate, and this protein precipitate is not denatured by the acidic moieties present in the OC. The substrate comprising the protein precipitate is dried prior to use.
To respond to the arguments, the current claims uses an open-ended language “comprising”; thus, the claims do not exclude a carrier or any additional component to the liquid formulation. Thus, the presence of a carrier in the prior art method would not distinguish the current claims over the reference. 
Applicant argues that Pendharkar teaches the skilled person to dry the substrate comprising the protein precipitate before the hemostatic device can be used. Accordingly, Pendharkar contains no suggestion that would have prompted the skilled person to apply the wound dressing to a tissue within less than 20 seconds from the combining, as instantly claimed.

____________________________________________________________________________
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/NABILA G EBRAHIM/           Examiner, Art Unit 1615                                                                                                                                                                                             
/Robert A Wax/            Supervisory Patent Examiner, Art Unit 1615